DETAILED ACTION
Claims 1-19, and 21 have been examined.  Claim 20 was cancelled in Amendment dated 5/24/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US 2015/0264063), in view of Xiong et al. (US 2016/0127319, hereinafter Xiong), further in view of Bins et al. “Feature Selection from Huge Feature Sets” (hereinafter Bins), further in view of Lee et al. (US 2005/0144147, hereinafter Lee).

As per claim 1, Jenson teaches the invention as claimed, including a method, comprising: 

determining a first set of features based on the predefined number of machine-based transactions (i.e., features included in the acquired historical data, see at least [0013], [0064]); 
applying one or more machine learning feature selection algorithms to the first set of features to determine a second set of features (i.e., machine learning module can identify feature having the highest information gain, see at least [0060]), wherein
the second set of features includes no more than a predefined number of features (see at least [0060], [0064]; EN: features identified by the machine learning module would not be more than the features included in the acquired historical data); 
constructing a decision tree based on the second set of features (i.e., generate a decision tree, features identified by the machine learning module are nodes of the decision tree, see at least Fig. 6C, [0056], [0060], [0061], [0074]-[0076]), wherein 
	 the decision tree includes a plurality of nodes corresponding to the second set of features (i.e., nodes of the decision tree associated with feature, see at least Fig. 6C, [0056], [0060], [0061], [0074]-[0076]); and 
selecting, from the plurality of nodes, a subset of nodes (i.e., identifying node in the decision tree that satisfies specified precision criteria, see at least [0087]); 
determining a third set of features associated with the subset of nodes (i.e., the rule can be created based on a path leading to a node that satisfies the specified precision criteria, the rule 
generating a set of human-readable transaction categorization rules based on the third set of features (i.e., the rule can be created based on a path leading to a node that satisfies the specified precision criteria, the rule can incorporate the properties or information related to each node and/or branch in the path, the one or more rules can be generated by the rule generating module in various formats and/or languages, see at least [0077], [0087]).
Jenson does not explicitly teach determining a limit on a total number of human-readable transaction categorization rules to be generated; wherein the second set of features is smaller in number than the first set of features, the predefined number of features smaller in number than the first set of features, the decision tree has a depth that is less than a predefined depth; applying a test data set to the decision tree to determine an accuracy level for each node included in the decision tree; the selected subset of nodes are associated with a predefined accuracy level; and wherein a total number of human-readable transaction categorization rules included in the set is fewer than the limit.
Xiong teaches determining a limit on a total number of human-readable transaction categorization rules to be generated (i.e., maximum number of rules generated, see at least [0016], [0051]); 
constructing a decision tree, wherein the decision tree has a depth that is less than a predefined depth (i.e., generating regression trees, an optimal number of tree levels should be selected, see at least [0044]); 
generating a set of human-readable transaction categorization rules, wherein a total number of human-readable transaction categorization rules included in the set is fewer than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson to determining a limit on a total number of human-readable transaction categorization rules to be generated, and a total number of human-readable transaction categorization rules included in the set is fewer than the limit as similarly taught by Xiong because the reduction to the number of rules may help human operators perform manual fraud identification based on manual inspection (see at least [0016], [0054] of Xiong).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that the decision tree has a depth that is less than a predefined depth as similarly taught by Xiong such that an optimal number of tree levels can be selected depending on various requirements (see at least [0044] of Xiong).
Bins teaches applying one or more machine learning feature selection algorithms to determine a second set of features, wherein the second set of features is smaller in number than the first set of features (i.e., applying algorithms to reduce a large set of features to a small subset of features, see at least pages 160-161, section 3.1, 3.2), 
the second set of features include no more than a predefined number of features, the predefined number of features smaller in number than the first set of features (i.e., we threshold the relevance values to divide the feature set into relevant and irrelevant features, by selecting the highest n values and discarding the remaining features, see at least pages 160-161, section 3.1, 3.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that the second set of features is 
Lee teaches applying one or more machine learning feature selection algorithms to determine a second set of features, wherein the second set of features is smaller in number than the first set of features (i.e., feature selection to find a subset of features, see at least [0003]-[0010], [0017]); 
	applying a test data set to the decision tree to determine an accuracy level for each node included in the decision tree (i.e., apply testing set to the tree to determine the accuracy to the testing set, see at least [0120]-[0129]); 
selecting, from the plurality of nodes, a subset of nodes that are associated with a predefined accuracy level (i.e., feature goodness values and the root node feature subset are used by the feature choice step to generate the feature subset, the resulting feature subset includes all root node features and the desired number of high ranked non root node features, see at least [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson to apply a test data set to the decision tree to determine an accuracy level for each node included in the decision tree, and select, from the plurality of nodes, a subset of nodes that are associated with a predefined accuracy level, as similarly taught by Lee because it is desirable to find a subset of features for learning that results in better performance than using all features for learning (see at least [0003] of Lee).
As per claim 2, Jenson teaches selecting a pending transaction (i.e., when user device engages in an activity, such as a transaction involving financial information, see at least [0117]); and 
	categorizing the pending transaction based on the set of human-readable transaction categorization rules (i.e., utilize the rules to determine whether or not the activity is legitimate, see at least [0117]).

As per claim 3, Jenson does not explicitly teach wherein applying the one or more machine learning feature selection algorithms comprises: applying a plurality of iterations of a machine learning feature selection algorithm.
Lee teaches wherein applying the one or more machine learning feature selection algorithms comprises: applying a plurality of iterations of a machine learning feature selection algorithm (i.e., iterative refinement collection of discriminate features, see at least [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that applying the one or more machine learning feature selection algorithms comprises: applying a plurality of iterations of a machine learning feature selection algorithm as similarly taught by Lee such that a feature selection process can be controlled by a stop criterion such that the feature selection stops based a condition being met (see at least [0118], [0128], [0129] of Lee).

As per claim 5, Jenson teaches determining a transaction maturation time (i.e., input parameter can specify a range of time with respect to the historical data to be acquired, see at least [0043]); and 


As per claim 6, Jenson teaches wherein the second set of features includes one of a total transaction amount of a first party included in a machine-based transaction, a recent activity level of the first party, a transaction amount of the machine-based transaction, or a transaction location of the machine-based transaction (i.e., status of an account, inactive or unused for a long time or frequently used, feature that specifies a location, see at least [0037], [0051]). 

As per claim 7, Jenson does not explicitly teach wherein applying the one or more machine learning feature selection algorithms further comprises applying a first algorithm to a first set of features and applying a second algorithm, different from the first algorithm, to the first set of features.
Bins teaches applying a first algorithm to a first set of features and applying a second algorithm, different from the first algorithm, to the first set of features (i.e., a system where first the irrelevant features are removed, then the redundant features are removed, see at least pages 160-161, section 3.1, 3.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson to apply a first algorithm to a first set of features and apply a second algorithm, different from the first algorithm, to the first set of features as similarly taught by Lee because applying different filters can remove features based on different criteria such as relevancy and redundancy (see at least pages 160-161, section 3.1, 3.2 of Bins).
As per claim 8, Jenson teaches wherein the machine-based transactions include matured transactions that have completed and been classified as a benign transaction or a fraudulent transaction (i.e., utilizing information about known legitimate activities and known illegitimate activities included in the historical data, see at least [0038], [0039]).

As per claim 9, Jenson teaches wherein the machine-based transactions include transactions conducted between one or more user devices and one or more merchant devices (see at least [0002], [0030], [0038]).

As per claims 10, 12, 14, and 15, these are the non-transitory machine-readable medium claims of claims 1, 8, 3, and 5.  Therefore, claims 10, 12, 14, and 15 are rejected using the same reasons as claims 1, 8, 3, and 5.

As per claim 13, Jenson does not explicitly teach wherein generating the set of the human-readable transaction categorization rules based on the third set of features includes: generating a description corresponding to a human-readable transaction categorization rule based on a property and a value associated with a feature.
	Xiong teaches generating a set of human-readable transaction categorization rules includes: generating a description corresponding to a human-readable transaction categorization rule based on a property and a value associated with a feature (i.e., rules can be arranged in a human interpretable form, for example, with the attributed name for the variable symbols, and the meaning of the value partitions, see at least [0050], [0057]).


As per claims 16, 18 and 19, these are the system claims of 10, 12, and 13.  Therefore, claims 16, 18, and 19 are rejected using the same reasons as claims 10, 12, and 13.
As per claim 21, Jenson does not explicitly teach wherein the predefined number of features is lowered by at least a factor of ten than the first set of features.
Bins teaches wherein the predefined number of features is lowered by at least a factor of ten than the first set of features (i.e., reduce a large set of features (on the order or thousands) to a small subset of features (on the order of tens), see at least page 160, section 3.1, page 162, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson such that the predefined number of features is lowered by at least a factor of ten than the first set of features as similarly taught by Bins because it is known in the art that it is desirable to reduce a large set of features to a small subset of features without significantly reducing the system’s ability to approximate functions .

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson, in view of Xiong, further in view of Bins, further in view of Lee, further in view of Zeng et al. “A novel feature selection method considering feature interaction” (hereinafter Zeng).

As per claim 4, Jenson teaches wherein determining the second set of features comprises: determining a first feature and a second feature (see at least [0060], [0061]).
Jenson does not explicitly teach determining that an association of both the first feature and the second feature provides a higher level of transaction accuracy than does the first feature or the second feature alone; and including the first feature and the second feature in the second set of features.
Zeng teaches determining a first feature and a second feature (i.e., determine interaction weight factor between two features, see at least pages 2656-2657, section 1, pages 2659-2660, section 5); 
determining that an association of both the first feature and the second feature provides a higher level of transaction accuracy than does the first feature or the second feature alone (i.e., determine interaction weight factor between two features, interacting features are those that appear to be irrelevant with the class individually, but when it combined with other features, it may highly correlate to the class. see at least pages 2656-2657, section 1, pages 2659-2660, section 5); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenson to determine that an association of both the first feature and the second feature provides a higher level of transaction accuracy than does the first feature or the second feature alone; and including the first feature and the second feature in the second set of features as similarly taught by Zeng in order to detect and select interacting features that may highly correlate to the class (see at least pages 2656-2657, section 1, 2659-2660, section 5 of Zeng).

As per claim 11, this is the non-transitory machine-readable medium claim of claim 4. Therefore, claim 11 is rejected using the same reasons as claim 4. 

As per claim 17, this is the system claim of claim 4. Therefore, claim 17 is rejected using the same reasons as claim 4. 

Response to Arguments
Rejection of claims under §103: 
As per claims 1, 10, and 16, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. “A Comparative Study of Threshold-based Feature Selection Techniques”, 2010, Proceedings of 2010 IEEE International Conference on Granular Computing.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121